4 A.3d 529 (2010)
203 N.J. 442
In the Matter of Wayne POWELL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-114 September Term 2009, 066216
Supreme Court of New Jersey.
September 10, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-401, concluding that WAYNE POWELL of CHERRY HILL, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.5(c) (failure to provide the client with a written contingent fee agreement), RPC 1.7(conflict of interest), and RPC 1.16(d)(failure to take steps to protect client's interests on *530 termination of representation), and good cause appearing;
It is ORDERED that WAYNE POWELL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.